The question is whether two judgments rendered by a justice of the peace really had that character at the time this action was commenced. The law given to every person the right of appealing from the judgment of a justice, upon praying it and giving security. This was done in the               (228) case of these two judgments, and from that moment they ceased to be judgments. After an appeal the case goes to the County Court, where there is a new trial and a new judgment given; and it is the duty of the justice to transmit it to the County Court for that purpose. The laws cited of suits brought on judgments, after writs of error obtained, do not apply. The case is too plain for a doubt. The rule for setting aside the nonsuit must be discharged.